IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,274




EX PARTE NICHOLAS VONERIC THOMAS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1009588 IN THE 209TH DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to fifty years’ imprisonment. The Fourteenth Court of Appeals affirmed his conviction.
Thomas v. State, No. 14-07-00162-CR (Tex. App.–Houston [14th Dist.] 2009, no pet.). 
            Applicant contends that his appellate counsel rendered ineffective assistance because he
failed to timely notify Applicant that his conviction had been affirmed. Appellate counsel filed an
affidavit with the trial court. Based on that affidavit, the trial court made findings of fact and
concluded that appellate counsel rendered ineffective assistance. The trial court recommended that
relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Fourteenth Court of Appeals in Cause No. 14-07-00162-CR that affirmed his
conviction in Case No. 1009588 from the 209th Judicial District Court of Harris County. Applicant
shall file his petition for discretionary review with the Fourteenth Court of Appeals within 30 days
of the date on which this Court’s mandate issues.
 
Delivered: January 13, 2010
Do not publish